PER CURIAM.
We affirm Appellant’s convictions and sentences. However, due to an apparent scrivener’s error, the written sentence is ambiguous as to the intended sentence structure. Given the oral pronouncement of concurrent twenty-year terms for the two counts of which Appellant was convicted, the court’s intent is clear from a review of the entire record. We, therefore, remand this case for correction of the written sentence to conform to the oral pronouncement. See Bryant v. State, 124 So.3d 256 (Fla. 1st DCA 2013). Appellant need not be present for the correction of this clerical error. Id.
AFFIRMED and REMANDED.
THOMAS, RAY, and MAKAR, JJ., concur.